Citation Nr: 0324010	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for infectious residuals of a 
dental surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel
INTRODUCTION

The veteran served on active duty from June 1963 to 
June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
In November 1980, the veteran filed a claim of entitlement to 
service connection for residuals of a jaw surgery which were 
allegedly the result of having had his jaw broken in three 
places when a dentist tried pulling his teeth during service.  
(His service medical records reflect that he had his wisdom 
teeth pulled.)  In a March 1981 rating decision, the RO 
denied service connection for residuals of jaw surgery.  In 
an April 1981 letter, the RO notified the veteran that it had 
denied service connection for residuals of a jaw surgery.  
The veteran did not appeal that decision, and it has become 
final.  See 38 C.F.R. § 19.118 (1980); 38 C.F.R. § 20.1103 
(2002).

In September 1981, the veteran submitted additional evidence 
for his claim of service connection for "fracture of the 
left and right jaw."  In a September 1981 rating decision, 
the RO determined that the veteran had not submitted new and 
material evidence for the purpose of establishing a new 
factual basis for establishing service connection for 
residuals of a jaw surgery.  However, it did not appear that 
the veteran was notified of this denial or of his appellate 
rights.  Therefore, the Board found that the veteran's 1981 
claim was essentially a petition to reopen the claim of 
entitlement to service connection for residuals of surgery, 
which was not addressed until June 1998, and that his 
petition has remained open since 1981.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  Therefore, the 
matter currently under consideration comes to the Board from 
the September 1981 RO decision which found that no new and 
material evidence had been received sufficient to reopen the 
claim of service connection for residuals of a jaw surgery.

In this regard, the Board finds that the veteran continues to 
seek, as he did previously, entitlement to service connection 
for infectious residuals of the surgery and has consequently 
characterized the issue as it appears on the title page of 
this decision.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2001.  Previously, this case 
was before the Board in May 2001 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  By rating action in March 1981, the RO denied a claim of 
entitlement to service connection for residuals of a jaw 
surgery.  The veteran was notified of the denial by letter in 
April 1981, but he did not initiate an appeal.  A claim to 
reopen was filed in September 1981.

2.  Evidence received since the March 1981 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for infectious 
residuals of a dental surgery.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for infectious residuals 
of a dental surgery has not been received.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The veteran's service medical records include a May 1963 pre-
induction examination report reflecting that the veteran had 
a five-inch surgical scar on the left lateral arm.  There 
were no other abnormalities noted.  In his report of medical 
history, dated in May 1963, the veteran reported that he had 
had a bone infection in his left arm when he was 16 years 
old.  In the summary section, a physician noted that the 
osteomyelitis had healed without sequelae.  In July 1963, the 
veteran was treated for dental problems including complaints 
of a sore jaw.  The record further reflects that he had his 
wisdom teeth extracted and continued to have dental 
appointments through May 1967.  In May 1964, the veteran's 
history of explorations of the left humerus for osteomyelitis 
was noted, given that he had recurrent pain in that area the 
past three or four months.  A provisional diagnosis of 
recurrent chronic osteomyelitis was provided.   In June 1964, 
x-rays of the left humeral shaft were compatible with an old 
sclerosing osteomyelitis or an osteoid osteoma.  

Service medical records also show that the veteran was seen 
in September 1965 for complaints of pain in the left 
maxillary area.  The impression was sinusitis.  The records 
do not mention problems of osteomyelitis specifically 
pertaining to the mandible or maxilla.  In fact, the 
remaining service medical records - including a June 1967 
separation examination report - are negative for any 
complaints, treatment, or diagnoses pertaining to any 
infections as a result of having had his wisdom teeth pulled.

Thereafter, the veteran submitted a statement, dated in 
January 1981, indicating that he believed that he had 
suffered from acute or chronic osteomyelitis for 
approximately 20 years.  He noted that he was diagnosed with 
osteomyelitis as a child, when the initial infection started 
at age 11 after having received a flu shot.  He noted that 
some time later he fell, injured his left arm, and eventually 
developed osteomyelitis because the left arm had gone 
untreated.  Thereafter, he noted that, during service, he was 
not aware that the osteomyelitis infection could have 
traveled to his gums.  He reported that a dentist tried to 
pull his teeth and during such procedure, his jaw was broken 
in three places.  He reported that, off and on during these 
years in service, he suffered from severe swelling and 
tenderness of the gums.  He also reported that, in 1971, he 
was in an automobile accident and received injury to his 
head, jaw, and leg.  He noted that his gums started to swell 
in 1977.  Thereafter, he sought help from two dentists, Drs. 
B and F., who both found pus pockets in his gums and 
fragments of dead bone.  He indicated that neither doctor 
looked for nor treated him for osteomyelitis despite the 
veteran informing them of such condition.  

Private treatment records show that, in December 1980, the 
veteran was seen for complaints including jaw pain.  He 
reported that he had had numerous (dental) extractions in 
1964, 1977, and 1980, and that he experienced infections each 
time.  Examination of the mouth revealed multiple extractions 
but no evidence of draining purulence.  The diagnoses 
included recurrent osteomyelitis of the mandible and maxilla.

Correspondence from a private dentist, Dr. J.E., dated in 
February 1981, indicates that the veteran was seen in the 
emergency room and presented with a history of pain and 
swelling in the lower right quadrant where a dental 
extraction had been performed.  Chronic osteomyelitis was 
diagnosed.  Antibiotics were prescribed.

Thereafter, when examined by VA in January 1981, the veteran 
claimed that he had not had infections in the jawbone as a 
result of having his jaw broken in three places when a 
dentist pulled his teeth.  No diagnosis other than duodenal 
ulcer was provided.

Based on the evidence of record, by rating action of March 
1981, the RO denied a claim of entitlement to service 
connection for residuals of jaw surgery on the basis that a 
jaw injury or need for jaw surgery other than for ordinary 
dental maintenance was not shown during service and, 
therefore, the veteran did not have residuals of a jaw 
surgery that were shown to have been incurred in or 
aggravated by service.  The RO notified the veteran of that 
decision in April 1981, but he did not initiate an appeal 
within the one-year period allowed and, as a result, the 
denial became final.  38 C.F.R. § 19.118 (1980); 38 C.F.R. 
§ 20.1103 (2002).

As noted above, the veteran's application to reopen his claim 
of service connection for infectious residuals of a dental 
surgery was received in September 1981, and evidence has been 
received in support of the application.  The September 1981 
claim, however, was not fully addressed until June 1998.

In this regard, the claim of service connection for 
infectious residuals of a dental surgery may now be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim in March 1981.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his case.

The Board has reviewed the additional evidence received 
subsequent to the March 1981 RO denial and finds that new and 
material evidence has not been received to reopen the claim.  
The evidence received since the March 1981 RO denial of 
service connection, includes new medical evidence that was 
not of record at the time of the March 1981 denial, but this 
evidence is not "material" because it does not address the 
question of whether the veteran has infectious residuals of a 
dental surgery that were the result of dental surgery or 
injury sustained in service, at least not in a way different 
from what was previously shown.  

Although the veteran has provided his own opinion in 
voluminous written statements and postcards that VA has 
received throughout the years and at the January 2001 Board 
hearing regarding the etiology of his problems, there has 
been no indication in the record that he is competent to 
provide an opinion as to medical etiology.  Additionally, the 
statements as to the time of onset do not differ from the 
contentions and evidentiary assertions made prior to the 
March 1981 RO decision.  Consequently, the more recent 
assertions by the veteran do not tend to prove the claim in a 
manner different from what was shown previously.  This 
evidence is therefore not new and material.

The evidence obtained in connection with the veteran's 
attempt to reopen his claim also includes additional written 
statements prepared by the veteran in which he re-asserts 
that he should be compensated.  His assertions are redundant 
since they mirror the arguments he made in support of his 
previously denied claim.  While the veteran is competent to 
describe symptoms he was experiencing and which he observed 
during service, his assertions that he suffers from 
infectious residuals as a result of surgery during service 
are not helpful to the fact-finding process because he is not 
competent to provide evidence that requires medical 
expertise, such as is required when commenting on the 
etiology of a disability.  

Additionally, the veteran's written statements, 
representative's written statements, as well as those from 
his friend, as to the time of onset do not differ from the 
contentions and evidentiary assertions made prior to the 
March 1981 RO decision.  While the veteran and others who 
knew him are competent to provide information regarding the 
symptoms the veteran currently experiences, and experienced 
during service, their assertions that the veteran has 
infectious residuals and that such residuals are related to 
his in-service dental surgery are not helpful to the 
determination because they are not competent to provide 
evidence that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  Consequently, the lay 
statements and more recent assertions by the veteran do not 
tend to prove the claim in a manner different from what was 
shown previously. Therefore, this evidence is not new and 
material.

Similarly, the representative's assertions that the veteran 
had a preexisting osteomyelitis that worsened during service 
are also not helpful to the fact-finding process because the 
representative is not competent to provide evidence that 
requires medical expertise, such as is required when 
commenting on the extent of worsening of a preexisting 
disability.  See Espiritu, Moray, supra.

Additionally, the remaining evidence, private and VA 
examination or treatment reports, correspondence from private 
physicians, articles, medical records associated with a 
Social Security Administration award, received since June 
1981, reflects treatment for both dental and non-dental 
related problems.  With respect to dental-related problems, 
private records show that the veteran was hospitalized in 
March 1988 for osteomyelitis of the maxilla.  In March 1998, 
a private dentist, Dr. P.M., noted that the veteran had been 
a patient until December 1983, and had had a diagnosis of 
periodontitis.  In April 1988, Dr. M.C., noted that the 
veteran had presented with an 8 to 10-year history of 
recurrent sinusitis, and had had multiple surgeries for sinus 
disease.  Dr. M.C. noted that the veteran had had bilateral 
antrostomies in 1985, which were followed by other surgical 
drainage procedures for sinus disease, and the veteran 
apparently developed an osteomyelitis of the left maxilla, 
and an oral-antral fistula.  A private magnetic resonance 
imaging of the face in January 1992 reveals extensive sinus 
surgeries but no evidence of osteomyelitis.  

A VA dental examination was conducted in June 1998.  The 
veteran reported that during service he had had three wisdom 
teeth extracted.  He stated that they were cut out with a 
chisel in little pieces, and that he developed bone 
infections that did not clear until 1994, when all of the 
veteran's teeth and some rotten bone were removed.  The 
veteran noted that his final extraction was performed in 
1994; he had had 12 sinus surgeries between 1984 and 1994, 
and was also treated for osteomyelitis of the jawbones during 
that time period.  The examiner noted the veteran's service 
medical records revealed routine dental treatment was 
performed with extraction of teeth 1 and 2 in January 1964, 
and with debridement of tooth 1 in March 1964.  No further 
problems were mentioned.  Tooth 16 was extracted in March 
1964 with no problems noted other than removal of sutures in 
March 1964.  The examiner noted that there was no mention of 
problems associated with osteomyelitis of the mandible or 
maxilla in service.  Examination revealed no evidence intra-
orally, or on the pantograph, of any chronic bone infection 
such as osteomyelitis for the past 20 years, and that such a 
bone infection surely would have involved loss of mandibular 
bone if it had been present.  The veteran did have some 
gingival recession and generalized horizontal bone loss 
around remaining teeth consistent with generalized 
periodontitis.  The diagnosis was such that there was no 
evidence of a 20-year history of chronic osteomyelitis noted 
physically or in the medical records, and a review of the 
claims file does not contain evidence of such an infection.  
The examiner noted that the veteran had been treated by Dr. 
P.M. in the early 1980s for periodontitis, and not 
osteomyelitis, which is generally due to poor oral hygiene 
and not due to the veteran's military service.  The examiner 
further opined that there was no service-connected trauma or 
disability found.

A VA examination was conducted in November 1998 and an 
assessment of chronic rhinosinusitis was provided.

Significantly, the Board finds that, despite having received 
voluminous medical records, none of the physicians of record, 
VA or private, provided an opinion regarding the onset of the 
veteran's dental problems or indicated that he suffers from 
any infectious residuals of an in-service dental surgery.  
Therefore, the Board finds that the newly received evidence 
does not tend to support his claim in a manner not previously 
shown.  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  In 
short, this evidence is not new and material as defined by 
38 C.F.R. § 3.156(a).  Consequently, it may be said that the 
evidence is not so significant that it must be considered in 
order to decide fairly the merits of the underlying claim.  
38 C.F.R. § 3.156(a).  If anything, the additional evidence 
tends to refute the veteran's claim; for instance, the June 
1998 examiner attributed post-service dental problems to poor 
oral hygiene.  Private or VA treatment reports also do not 
reflect any nexus between current disability and military 
service.  They provide a more detailed history of his in-
service experiences, but such a history is essentially the 
same recitation as he provided before the March 1981 RO 
decision.  Such newly received evidence merely establishes 
that the veteran continued to receive treatment for variously 
diagnosed dental problems since the early 1980s.  Moreover, 
the newly received evidence does not contain a medical 
opinion, private or VA, tending to reflect that the veteran 
suffers from any infectious residual of a dental surgery that 
is related to military service.

The veteran has raised several theories, including a theory 
that he suffered from infectious residuals of a dental 
surgery since the surgery in service, and a theory that a 
preexisting osteomyelitis condition was severely worsened 
during service.  The first theory was addressed in March 1981 
and no new evidence to support his claim in a manner any 
different from that previously shown has been submitted.  The 
preexisting osteomyelitis theory was raised at the veteran's 
January 2001 Board hearing; however, it should be noted that 
a new theory of entitlement, without new and material 
evidence to support the theory, does not require that the 
previously denied claim of service connection be reopened.  
Ashford v. Brown, 10 Vet. App. 120 (1997).

The Board therefore finds that the newly received evidence 
does not bear directly and substantially upon the issue at 
hand.  In sum, it does not tend to support the veteran's 
claim in a manner different from the evidence previously of 
record.  Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  In other words, the evidence 
does not tend to provide information directly pertinent to 
the underlying question of service connection that must be 
considered to fairly decide the claim.  Accordingly, the 
Board concludes that the veteran has not submitted new and 
material evidence under 38 C.F.R. § 3.156(a).

II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim to reopen, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00; 
cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) 
(holding that only section 4 of the VCAA, amending 38 U.S.C. 
§ 5107, was intended to have retroactive effect).  The VCAA 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claim and of 
the elements necessary to be granted the benefit sought.  
Initially, the RO notified the veteran in September 1981, by 
rating action, of the denial of his claim to reopen and the 
bases for the decision.  The RO also notified the veteran in 
June 1998, by rating action, of the denial of his claim and 
sent the veteran notice of such denial in a letter dated in 
July 1998.  He submitted his notice of disagreement and was 
provided a statement of the case (SOC) in March 1999 that 
addressed the entire development of his claim up to that 
point.  The SOC addressed the procedural aspects of the case, 
and discussed the application of the evidence to the 
veteran's claim.  

In considering the VCAA, the Board remanded the veteran's 
claim in May 2001.  Such development included directing the 
RO to notify the veteran of the VCAA, consider the 
application of the VCAA to the veteran's claim to reopen, and 
provide the veteran with the laws applicable to the claim to 
reopen.  Furthermore, the RO wrote to the veteran in May 2001 
and informed him of the VCAA and of VA's duty with respect to 
the development of his claim.  The need for specific evidence 
from the veteran was discussed and the veteran was informed 
that he could request assistance in obtaining any outstanding 
evidence.  Additionally, the RO notified the veteran in 
October 2002, by rating action and a letter, of the denial of 
his claim to reopen, and the bases for the decision.  

The veteran was provided a supplemental SOC (SSOC) in October 
2002, November 2002, January 2003, June 2002, and July 2003, 
which reviewed the accumulated evidence and restated the 
bases for the denial of his claim.  Each document notified 
the veteran of the development of his claim, a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  Each communication also 
informed the veteran of what was required of him-namely, the 
need to present new and material evidence in order to have VA 
address the underlying merits of his claim.  Quartuccio, 
16 Vet. App. at 183.  

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
reopen his claim.  He also has been provided assistance in 
obtaining the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 Vet. 
App. at 187.  

Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 83 F.3d at 1383-84; 
Butler, 9 Vet. App. at 167.  The VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West 2002).  Consequently, because 
the Board may not address the underlying claim until new and 
material evidence has been presented, a remand to have the RO 
address the duty to assist in the context of this specific 
application to reopen is not necessary.  



	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen a claim of service connection for 
infectious residuals of a dental surgery is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

